Citation Nr: 0730922	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
malaria.

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
psychiatric disorder claimed as neurasthenia.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1940 to July 
1945.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2006, the Board decided the two issues on appeal in 
this matter.  

In a July 2007 Order, the Court of Appeals for Veterans 
Claims (Court) remanded this matter to the Board for further 
consideration of the two issues addressed here.  The Court 
based its Order on a June 2007 Joint Motion signed by the 
parties involved, which found additional consideration 
warranted on whether reopenings are appropriate for the 
claims in this matter.  

As will be further detailed below, the Board finds reopenings 
warranted here, and finds a grant of service connection 
warranted for malaria.  But the underlying issue of service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In an unappealed September 1976 decision, the Board 
declined to reopen a previously denied service connection 
claim for malaria.

2.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for malaria.  

3.	Malaria relates to service.  

4.	In an unappealed March 1994 rating decision, the RO denied 
the veteran's previously denied service connection claim for 
neurasthenia (a neuropsychiatric disorder).  

5.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for a 
neuropsychiatric disorder.    


CONCLUSIONS OF LAW

1.	A September 1976 Board decision that denied the veteran's 
application to reopen his service connection claim for 
malaria is final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 
20.1100 (2007).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for malaria.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).    

3.	Malaria was incurred in service.  38 U.S.C.A. §§ 1101, 
1110 (2002); 38 C.F.R. §§ 3.303, 3.309(b) (2007).  

4.	A March 1994 rating decision that denied the veteran's 
service connection claim for a neuropsychiatric disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

5.	New and material evidence has been submitted to reopen the 
claim of service connection for a neuropsychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Court's July 2007 Order, two issues 
remain on appeal - whether the previously denied service 
connection claims for malaria and a neuropsychiatric disorder 
should be reopened.  These issues are addressed in Part I of 
this decision.  The Board then addresses the merits of the 
service connection claim for malaria in Part II of this 
decision.  

I.  The Claims to Reopen the Claims for Service Connection

The veteran originally claimed service connection for malaria 
and a neuropsychiatric disorder in December 1952.  In an 
unappealed April 1953 rating decision, the RO denied these 
claims.  These decisions became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2007).  

The veteran attempted to reopen these claims in several 
subsequent claims.  In several decisions between April 1968 
and March 1994, VA denied these claims for lack of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  The most recent final decisions addressing the claims 
in this matter were rendered in a September 1976 unappealed 
Board decision, which in pertinent part denied the veteran's 
claim to reopen his service connection claim for malaria, and 
a March 1994 RO rating decision, which denied the veteran's 
claim to reopen his service connection claim for a 
neuropsychiatric disorder.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.1100 (2007).  

The veteran again attempted to reopen his service connection 
claims in a December 1999 claim (psychiatric disorder) and a 
May 2002 claim (malaria).  In the March 2003 rating decision 
on appeal, the RO again denied these claims.  As indicated 
earlier, the Board originally affirmed these denials in May 
2006.  In response to the Court's July 2007 Order, however, 
the Board will address these claims anew below.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  As such, 
to address the merits of the veteran's underlying service 
connection claims here, the Board must first decide whether 
VA has obtained new and material evidence since the final 
rating decisions that denied the veteran's claims to reopen 
his service connection claims for malaria and a 
neuropsychiatric disorder.          

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The Board notes that different definitions of "new and 
material evidence" are applicable in this matter.  38 C.F.R. 
§ 3.156.  There has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim to reopen his service connection claim for a 
neuropsychiatric disorder was filed in December 1999, prior 
to the August 29, 2001 change in law, the earlier version of 
the definition of new and material evidence remains 
applicable in that claim.  As the veteran's claim to reopen 
his service connection claim for malaria was filed in May 
2002 (following the August 29, 2001 change in law), the newer 
version of the definition of new and material evidence is 
applicable in that claim.  

The Board will address the veteran's claims separately below.

	Malaria

Under the version of 38 C.F.R. § 3.156 applicable to this 
particular claim, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding whether new and material evidence has been 
received to reopen the veteran's service connection claim for 
malaria, the Board must compare evidence of record at the 
time of the most-recent final VA decision for this issue 
(September 1976) with the evidence obtained since then.  

Evidence of Record Considered in the Final September 1976 
Board Decision: 

The relevant evidence in September 1976 consisted of: the 
veteran's statements; service medical records; a separation 
examination report reflecting the veteran's claims to malaria 
treatment on active duty; and lay statements from relatives 
and friends attesting to post-service treatment for malaria.  

In sum, the evidence in September 1976 demonstrated that the 
veteran claimed treatment for malaria.  But none of this 
evidence indicated at that time that the veteran had malaria, 
or its residuals, and that such a disorder was related to 
service.  See 38 C.F.R. § 3.303.  As such, the Board denied 
the veteran's service connection claim for malaria.  Again, 
this decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

Evidence Submitted Since the September 1976 Final Board 
Decision: 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
September 1976 Board decision.  Since that decision, the RO 
has received additional statements from the veteran; 
additional lay statements from the veteran's friends and 
relatives; service hospital records dated in 1943 showing 
that the veteran had been assigned to the malaria control 
unit; VA and private treatment records reflecting the 
veteran's claimed history of in-service malaria; a September 
2002 letter from the veteran's private physician, in which it 
is stated that the veteran was infected and treated with a 
severe case of malaria; and a March 2004 VA compensation 
examination report in which the examiner states that the 
veteran had in-service malaria, had been treated 4 times for 
the disorder, that the veteran had served in the South 
Philippines, that evidence supports contraction of malaria, 
and that the veteran and his spouse report that he 
experiences malarial symptoms on a seasonal basis.   

All of this evidence is certainly new evidence in the claims 
file.  It has been included in the claims file since the 
September 1976 final Board decision.  The Board finds the 
September 2002 private letter and the March 2004 VA report to 
be material as well.  This letter and report address the 
central unestablished fact necessary to substantiate the 
veteran's service connection claim here - that he had malaria 
while in service.  Moreover, this evidence is particularly 
significant "when considered with previous evidence of 
record[.]"  Since the original April 1953 rating decision 
that denied the veteran's service connection claim, VA's 
denials have hinged upon the absence of evidence of in-
service malaria.  Now, however, the record contains such 
evidence.  The new letter and report could help VA better 
assess whether the veteran incurred malaria in service.  This 
evidence is therefore not only new, but is material as well.  
38 C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for malaria is granted.      

        Psychiatric Disorder 

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
particular claim, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In deciding this December 1999 claim to reopen, the Board 
must compare evidence of record at the time of the most-
recent final rating decision (March 1994) with the evidence 
obtained since then.  

Evidence of Record Considered in the Final March 1994 RO 
Rating Decision: 

The relevant evidence in March 1994 consisted of the 
veteran's statements; service medical records; a medical 
record indicating treatment by a private physician for 
neurasthenia in November 1945 (approximately four months 
following service); letters from another private physician 
(dated in December 1952 and January 1968) stating that he had 
treated the veteran soon after discharge for a nervous 
condition and for "extreme nervousness"; a July 1975 letter 
from a third private physician noting the veteran's "nervous 
tension"; private treatment records noting anxiety and 
nervousness; and lay statements attesting to the veteran's 
post-service troubled psychiatric state.   

In sum, this evidence demonstrated that the veteran had been 
treated following service for neurasthenia, or for anxiety-
related disorders.  But none of this evidence indicated that 
the veteran had at that time a neuropsychiatric disorder that 
related to service.  As such, the RO denied the veteran's 
claim to reopen his claim in March 1994.  Again, this 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

Evidence Submitted Since the March 1994 Rating Decision: 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 1994 rating decision.  Since that decision, the RO has 
received: additional statements from the veteran and from 
laypersons attesting to the veteran's nervous disorder 
following service; a January 1968 private treatment record 
indicating that the veteran had "always had a nervous 
problem but at the present time his condition is much 
worse."; VA treatment records evidencing treatment for 
psychiatric and neurological disorders such as psychosis, 
anxiety, organic brain syndrome, Parkinson's disease, 
depression, dementia, a delusional disorder with paranoia, 
and post-traumatic stress disorder (PTSD); private treatment 
records that reflect treatment for cerebellar atrophy, 
Parkinson's disease, depression with psychotic features, 
anxiety, and panic attacks; and a February 2000 VA 
psychiatric examination report noting diagnoses of PTSD and 
psychosis.

The evidence since March 1994 also consists of: a September 
2002 letter in which the veteran's treating physician (Dr. 
L.) states that the veteran's "present state of mental 
affairs" relates to service given infection with malaria; a 
March 2003 letter from this same physician reiterating the 
nexus between service and a psychiatric disorder; medical 
journal articles positing that malaria may cause 
neuropsychiatric sequelae; a February 2003 psychiatric 
medical examination report, from another private examiner 
(Dr. T.), which notes the veteran's PTSD, depression, and a 
past nervous breakdown; an addendum report from Dr. T. 
stating that the veteran's PTSD relates to his service (the 
veteran was subsequently service connected for PTSD in an 
October 2003 rating decision); a report of a March 2004 VA 
compensation examination, conducted by a VA physician tasked 
with determining the reported relationship between the 
veteran's malaria and his psychiatric/brain/neurologic 
disorders, who reported as "unclear" the issue of whether 
the veteran's malaria relates to his current psychiatric or 
neurologic disorders, but who also stated that malaria did 
contribute to the veteran's overall neurological compromise.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the March 1994 final 
rating decision.  Moreover, the Board finds the letters from 
Dr. L., and the March 2004 VA examination report, to be 
material as well.  Prior to March 1994, no evidence expressly 
connected service and the veteran's well-documented post-
service neuropsychiatric disorder, or connected the veteran's 
in-service malaria with a post-service psychiatric disorder.  
Now the record contains this medical evidence.  This new 
evidence bears directly and substantially upon the specific 
issue of service connection for a neuropsychiatric disorder.  
Therefore, in conjunction with evidence previously assembled, 
the Board finds this new evidence so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  The evidence submitted since March 1994 is 
not only new, but is material as well.  38 C.F.R. § 3.156(a).  
See Hickson, supra.    

Accordingly, the claim to reopen the service connection claim 
for a neuropsychiatric disorder (originally claimed as 
neurasthenia) is granted.  

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct de novo reviews at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

In this matter, the Board finds it appropriate to decide the 
veteran's service connection claim for malaria.  As will be 
noted below, that claim will be granted.  No prejudice could 
incur for that particular issue therefore.  

Regarding the service connection claim for a neuropsychiatric 
disorder, however, the Board finds remand appropriate.  
Additional medical evaluation is necessary into the issues of 
whether the veteran's disorder relates to service or to his 
service-connected malaria.  

III.  The Merits of the Claim to Service Connection for 
Malaria 

As noted earlier, service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  

In determining whether service connection is warranted here 
for malaria, the Board has reviewed evidence of record dating 
back to the commencement of the veteran's service in 
September 1940.  Based on this record of over 67 years of 
medical evidence, the Board finds service connection 
warranted for this disorder.  

The record plainly shows that the veteran had malaria while 
in service during World War II.  Service records show that, 
in August 1943, the veteran had been assigned to the "6th 
Malarial Control Unit."  These records indicate that the 
veteran had been admitted into this unit in February 1943.  
The veteran reported a history of malaria in his July 1945 
separation physical examination report.  Medical nexus 
evidence finds evidence of in-service malaria.  The September 
2002 private examiner stated that the veteran was infected 
and treated in service for a severe case of malaria, while 
the March 2004 VA compensation examiner reported that 
evidence supported the veteran's claims to in-service 
malaria, and that he had been treated 4 times for the 
disorder.  Moreover, the Board finds persuasive the fact that 
the veteran has claimed repeatedly for over fifty years that 
he had in-service malaria.  And the Board finds persuasive 
that his claims are corroborated by several lay statements of 
record from relatives and friends of the veteran.  

Thus, the evidence shows both in-service malaria, and post-
service confirmation of in-service malaria.  As this evidence 
is unchallenged in the record, the Board finds service 
connection warranted for malaria.  See 38 U.S.C.A. § 1101; 
38 C.F.R. § 3.309(b); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).      


ORDER

1.	Entitlement to service connection for malaria is granted.  

2.	New and material evidence having been submitted, the claim 
for service connection for a neuropsychiatric disorder 
(claimed as neurasthenia) is reopened.  






REMAND

The veteran claims that he directly incurred a 
neuropsychiatric disorder in service.  And he claims that a 
current neuropsychiatric disorder is secondarily related to 
his service-connected malaria.  

Further medical inquiry and opinion is necessary to decide 
these issues.      

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
elements of his claim, the evidence 
necessary to substantiate the claim, and 
the respective obligations of VA and the 
veteran in obtaining that evidence.  He 
should also be requested to provide any 
evidence in his possession (not already 
submitted) that pertains to the claim.    

2.  The veteran should be scheduled for a 
VA examination with a psychiatrist in 
order to determine the nature, severity 
and etiology of any current psychiatric 
disorder(s).  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any diagnosed neuropsychiatric disorder 
(other than any such disorder for which 
service connection has already been 
granted) relates to service, or to 
service-connected malaria.  The examiner 
should provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


